In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-134 CR

____________________


JOSEPH BENARD SAMUEL, III, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court 
Jefferson County, Texas

Trial Cause No. 93862




MEMORANDUM OPINION
 We have before the Court a motion from the appellant, Joseph Benard Samuel, III, to
withdraw his appeal pursuant to Tex. R. App. P. 42.2.  The motion is signed by appellant
personally, acting pro se following withdrawal of appellate counsel after filing a brief which
certifies counsel could find no arguable error upon which to base an appeal.  No opinion has
issued in this appeal.
	The motion to withdraw as counsel is granted.  Joseph Benard Samuel, III, is enrolled
pro se.  It is further ordered that the motion to withdraw notice of appeal be granted, and the
appeal is therefore dismissed.  The Clerk of the Court shall forward a copy of this Opinion
to the clerk of the court in which the notice of appeal was filed.

                                                                                                                                                 
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Submitted on March 16, 2007
Opinion Delivered April 25, 2007
Do not publish

Before McKeithen, C.J., Kreger and Horton, JJ.